Electronically Filed
                                                        Supreme Court
                                                        SCPW-15-0000716
                                                        23-DEC-2015
                                                        02:36 PM



                          SCPW-15-0000716


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        HELEN LANI GALMICHE, as Trustee of the Revocable

            Trust of Helen Lani Galmiche, Petitioner,


                                vs.

   THE HONORABLE GARY W.B. CHANG, Judge of the Circuit Court
    of the First Circuit, State of Hawai'i, Respondent Judge,

                                and 


   MELVIN JAMES GALMICHE, SR., as Trustee of the Melvin James

    Galmiche Trust, and WELLS FARGO BANK, N.A., Respondents.



                        ORIGINAL PROCEEDING

                     (CIVIL NO. 13-1-0842-03)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)


          Upon consideration of petitioner’s petition for a writ

of mandamus, filed on October 2, 2015, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioner fails to demonstrate that she has a clear

and indisputable right to relief and a lack of alternative means

to seek relief as petitioner may seek relief, as appropriate,

once a final, appealable judgment is entered in the case. 

Additionally, petitioner fails to demonstrate that the respondent

judge has exceeded his jurisdiction or committed a flagrant and
manifest abuse of discretion in presiding over the partition
action.   See HRS § 668-1 (governing actions for partition).
Petitioner, therefore, is not entitled to the relief requested.
See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39
(1999) (a writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action; such a writ is meant to restrain a judge of an inferior
court who has exceeded his or her jurisdiction, has committed a
flagrant and manifest abuse of discretion, or has refused to act
on a subject properly before the court under circumstances in
which he or she has a legal duty to act).   Accordingly,
           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
           DATED: Honolulu, Hawai'i, December 23, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna 

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson





                                 2